Bassett, G. J.
(Charge.) You have heard that where boundaries cannot be proved the party must be confined by the courses and distances. This is certainly right; but, if the jury are satisfied it ran to any particular distance never so far, it will go to that spot, let it be ever so far, or ever so wide of the course given. The sole question is whether the deed from plaintiff extended to the place contended for by defendant, for both parties derive their titles from the same source.
Verdict for defendant.